                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 WOLVERINE WORLD WIDE, INC.,

        Plaintiff,

 v.                                                        Case No. 1:19-cv-00010-JTN-ESC

 THE AMERICAN INSURANCE COMPANY, et al.,                   Honorable Janet T. Neff
                                                           Mag. Judge Ellen S. Carmody
        Defendants.


                                 CERTIFICATE OF SERVICE

       I, Erika P. Weiss, an attorney, certify that on August 23, 2019, a true and correct copy of

PLAINTIFF WOLVERINE WORLD WIDE, INC.’S RESPONSES AND OBJECTIONS TO DEFENDANTS’

FIRST JOINT SET OF INTERROGATORIES AND ACCOMPANYING REQUESTS FOR PRODUCTION was

served upon counsel for all Defendants via U.S. Mail and e-mail, and that this certificate of service

was filed with the Clerk of Court.

       Dated: August 26, 2019

                                                          s/ Erika P. Weiss
                                                          Charles M. Denton
                                                          Erika P. Weiss
                                                          BARNES & THORNBURG LLP
                                                          171 Monroe Ave. NW, Suite 1000
                                                          Grand Rapids, MI 49503
                                                          Telephone: (616) 742-3930
                                                          Charles.Denton@btlaw.com
                                                          Erika.Weiss@btlaw.com

                                                          Kevin B. Dreher
                                                          REED SMITH LLP
                                                          10 South Wacker Drive, 40th Floor
                                                          Chicago, IL 60606-7507
                                                          Telephone: (312) 207-1000
                                                          Facsimile: (312) 207-6400
                                                          kdreher@reedsmith.com
                                                          Counsel for Wolverine World Wide,
                                                          Inc., f/k/a Wolverine Shoe & Tanning
                                                          Corporation
                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2019 a copy of the foregoing pleading was filed
electronically and served by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing.

       Dated: August 26, 2019

                                                          s/ Erika P. Weiss
                                                          Charles M. Denton
                                                          Erika P. Weiss
                                                          BARNES & THORNBURG LLP
                                                          171 Monroe Ave. NW, Suite 1000
                                                          Grand Rapids, MI 49503
                                                          Telephone: (616) 742-3930
                                                          Charles.Denton@btlaw.com
                                                          Erika.Weiss@btlaw.com

                                                          Kevin B. Dreher
                                                          REED SMITH LLP
                                                          10 South Wacker Drive, 40th Floor
                                                          Chicago, IL 60606-7507
                                                          Telephone: (312) 207-1000
                                                          Facsimile: (312) 207-6400
                                                          kdreher@reedsmith.com

                                                          Counsel for Wolverine World Wide,
                                                          Inc., f/k/a Wolverine Shoe & Tanning
                                                          Corporation
